Election/Restrictions
Applicant’s election without traverse of the coupling shown in Figs. 1-7 (Species I) in the reply filed on February 22, 2021 is acknowledged.

Claims 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.

Specification
The disclosure is objected to because:
The description of JP 2-62730 in the background of the invention does not appear to match the content of the reference identified as JP 2-62730 in the information disclosure statement filed July 20, 2018.
The summary at page 3, lines 2-30 Is not written in clear narrative form.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 13 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
Claims 1, 9-11 & 13 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Shamberger, US 1,916,391.  Shamberger shows a coupling that transmits a torque between opposing shaft ends of rotational shafts at two connecting destinations having different operating temperatures, by being interposed between the opposing shaft ends, comprising: 
a first member (10) to which a first rotational shaft (11) of one of the two destinations is connected, a second member (20), and a third member (21) to which a second rotational shaft (17) of the other of the two destinations is connected, 
wherein a first protruding part (24), protruding in a coaxial direction parallel to the first rotational shaft and extending in a first direction that is a diametrical direction of the first rotational shaft, is provided in one (20) of the first member and the second member, and the other (10) of the first member and the second member includes a first notch part (27, 28) fitted 
wherein a second notch part (see also “a rectangular opening” at page 2, lines 87 & 88), extending in a second direction that is the diametrical direction of the second rotational shaft and perpendicular to the first direction, is formed in one (20) of the second member and the third member, and the other (21) of the second member and the third member includes a second protruding part (indicated by reference numeral 32 in Fig. 1) fitted to the second notch part and slidable (page 2, line 61) in the second direction along the second notch part, and 
wherein at least one (20) of the first member, the second member, and the third member has a heat dissipating structure including a plurality of concentric hollow cylinders (see Figs. 1 & 2), that have different diameters and are mutually separated, and are connected by a bridge part (at Fig. 2 nominally indicated by reference numeral 20),
wherein the second notch part formed in the one (20) of the second member and the third member has notch sidewalls (19) parallel to the second direction.
wherein Fig. 1 shows the second protruding part provided on the other (21) of the second member and the third member includes an I-shaped or rectangular shaped tip end projection (indicated by numeral 32) having sides that are parallel to the second direction and are shorter than the notch sidewalls of the second notch part,
wherein Fig. 1 shows the second notch part or the second protruding part of the third member is provided on a tip end shaft, and the tip end shaft is integrally formed on the second rotational shaft at the other connecting destination.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Greg Binda/Primary Examiner, Art Unit 3679